DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,8-14,17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Specification
The amendment filed 12/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    58
    596
    media_image1.png
    Greyscale

	An object and point cloud are two different things.  This not a typographical error.

*
    PNG
    media_image2.png
    24
    588
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    602
    media_image3.png
    Greyscale

	Narrowing the scope of the disclosure is considered as new matter. 
An object and point cloud are two different things.  This not a typographical error.

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,8-14,17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “interpolating the 2D image according to a distance between a camera and an object in real space represented by a first point cloud of the plurality of point clouds, wherein the 2D image is interpolated according to the distance between the camera and the object in the real space;”.  The Examiner is unable to find support as claimed.  The term interpolate is not shown in paragraphs 19 & 21.  But it is shown in paragraph 22 and states “interpolates the 2D image generated in step 106 according to the distance between a camera and the point cloud”.  It does not say object in real-space as amended.  
Claim 1 recites “wherein the 3D image is rotated according to an angle between the camera and the object in real-space and is mapped onto the 2D image by flattening”.  The original disclosure does not support this limitation. 
Claims 10 are rejected similar to claims 1 above.
Claims 2-5, 8-9, and 11-14, 17-18 are rejected as dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5,8-14,17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the 3D image is rotated according to an angle between the camera and the object in real-space and is mapped onto the 2D image by flattening”.   A camera and object is located in real space.   Two points is a line.  A line does not make an angle. What is this angle?  How is it determined?
Claims 10 are rejected similar to claims 1 above.
Claims 2-5, 8-9, and 11-14, 17-18 are rejected as dependent on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662